Membership of political groups
I have today received letters from Ms Daniela Buruiană-Aprodu and Mr Cristian Stănescu announcing their decision to leave the ITS Group. Parliament takes note of this decision with effect from today, 14 November 2007.
Taken together with the announcements already made this week concerning three Members leaving the group, I conclude that the number of members of the ITS Group has now fallen below the minimum of 20 Members required to form a political group laid down by Rule 29(2).
(Loud applause)
Parliament therefore takes note of the fact that the ITS Group no longer fulfils the conditions of the Rules of Procedure for the formation of a Group. As a consequence, the group ceases to exist with effect from the moment of this announcement.
(Applause)
(DE) Mr President, I should like to bring to your notice that, when I, like many other Members, was applauding your last announcement, Jean-Marie Le Pen made this hand gesture, signifying (EN) 'Fuck you!' (DE) directly at me. May I ask you to check that on the video recording. I believe such an action really must have consequences. I find it appalling that anyone should behave towards me in such a downright aggressive manner.
Thank you, Mr Martin, I did not see it myself, but I take note of your point.